Holt, Judge,
delivered tbe following opinion:
Tbe court, in tbe exercise of its discretion, heretofore permitted tbe intervening petition of Barbara Latimer, etc., to be filed, and stand as tbe answer of tbe petitioners herein. They are tbe heirs and devisees of José Ramón Fernandez and Wm. FI. Latimer. Tbe petitioner J. E. Blanco is tbe attorney in fact of tbe heirs of Chas. A. Howard; but they are not joined as petitioners, and tbe joining of tbe attorney in fact avails noth*287ing, and is not to be considered. If, however, the beirs and dev-isees of the original parties to whom the stock in the defendant company was issued can intervene herein, then the heirs and devisees of any one of them can do so, and make the questions presented by the petition of intervention. The plea of the complainant claims that only the executors or administrators of the original stockholders, and not their heirs and devisees, can become parties, or sue herein as to the stock, and are not proper interveners. The case has been submitted -upon the sufficiency of this plea.
This question was somewhat considered when the question of the filing of'the petition of intervention was presented. It has now been carefully considered upon the question of the sufficiency of the plea. This careful consideration has been deemed necessary owing to the somewhat confused condition of the law here. Under the common law in the states, or the most of them, the title of corporate stock or personal property upon the death of the owner is in abeyance until there is an administration upon his estate, and then it vests in the personal representative, either the executor or administrator as the case may be, as of the time of the death. The personal representative represents the personal estate of the decedent. He is the one to sue therefor, either at la.w or in equity. He, and not the heirs, is the proper party to enforce a trust in personal property made for the benefit of the decedent. 1 Bates, Fed. Eq. Proc. § 50; Ware v. Galveston City Co. 111 U. S. 171, 28 L. ed. 394, 4 Sup. Ct. Rep. 337.
In the case, however, of José llamón Fernandez, the petition of intervention avers that he died testate many years ago, to wit, in 1883; that his executors are dead, and that there is now no executor; also that his heirs are entitled to the stock which was issued to him in the defendant company.
*288It bas been held that under tbe common lawr, after tbe final settlement of an estate and tbe discharge of tbe personal representative, tbe beir can sue in equity as to tbe personal estate unadministered. Hubbard v. Urton, 67 Fed. 419.
Beach’s Modern Equity Practice, vol. 1, § 62, says that where there is no representative of tbe estate of a decedent, an objection for want of proper parties will not held. Not only are tbe heirs and devisees of Fernandez joined in tbe petition of intervention, but also those óf Wm. II. Latimer, who died testate, and who, it is averred, are .the owners of tbe stock in tbe defendant company that was issued to him. Personal representatives, to wit, executors and administrators, as known to tbe common law, and possessing rights and duties thereunder, are not known to tbe civil or local law in force in Porto Pico now or when tbe petition of intervention was filed. These heirs have an interest in tbe succession, and under tbe local law tbe heir may sue to enforce bis right as to personal estate which belonged to tbe decedent. He may sue and recover the same. If the original stockholder would have bad tbe right to intervene herein, bis beir may do so under tbe local law; and the fact that tbe shares of stock were transferred to tbe Colonial Company, Limited, by tbe contract of February 3d, 1883, for certain specified purposes, and to be controlled by it as if it were tbe owner, did not deprive tbe original stockholders of all interest therein; nor could the adoption by tbe defendant, tbe Canovanas Sugar Factory, Limited, of a by-law that tbe executors or administrators of a deceased member should only be recognized by it as having title to the stock, change the existing law.
Tbe plea is, therefore, overruled, to which tbe complainant excepts, and upon motion it is given until March 15th, 1904, to answer herein.